DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-12 and 14 are examined herein.

Election/Restrictions
Claim 13 (Group II) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-allowable, nonelected Group.
Claim 14 (Group III) is rejoined as being drawn to allowable subject matter discussed below.
Election was made without traverse in the reply filed on 2/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires the forming of a mixture, wherein the mixture comprises: 
40 to 78 wt% (dry weight percent of the mixture) of a lipid composition, and 
22 to 60 wt% (dry weight percent of the mixture) of a fiber, and 
water present at a weight ratio of the fiber to the water between 1:2.5 and 1:30. 
This means that there is 2.5 to 30 times more water than fiber, wherein the water (based on the claimed fiber content) would be from 2.5 times 22 wt% to 30 time 60 wt%, which amounts to: at least 55 wt% to 180 wt% water.
Therefore, the claimed amount of water is indefinite as it reaches over 100 wt% of the mixture.
The same limitations are unclear regarding how a mixture having so much water. At least 55 wt%, could also have 62 wt% of other ingredients (the lipid and the fiber), because the total amounts to over 100 wt%.
 Also, it is unclear as to how the lipids and fiber would be in a dry weight percent when in a mixture that is so wet.
Therefore, it is unclear as to what the amounts of lipid, fiber and water are in the mixture claimed.

Further the step of mixing is not clear as to if it is open or closed.

Claim 14 has similar problems as discussed above.



Claim 1 would be clear if written as follows:
A process for production of a bouillon tablet, the process comprising:
forming a mixture comprising: 
a lipid composition comprising: a lipid comprising a solid fat content at 20°C;
a fiber having a rate of hydration between 15 to 500 cP/min, wherein the fiber comprises a water insoluble dietary fiber from a vegetable; and 
drying the mixture to obtain a lipid-fiber powder, comprising:
40 to 78 wt% (dry weight percent of the mixture) of said lipid composition, comprising below 12 wt% of the lipid with a solid fat content at 20°C;
22 to 60 wt% (dry weight percent of the mixture) of said fiber; and
a water activity below 0.50 (in light of the pending Specification (as submitted), at pg. 5, after step f))
mixing by weight of the bouillon tablet, comprsing:
30 to 80 wt% of a crystalline ingredient;
2 to 35 wt% of an amorphous ingredient;
0.5 to 20 wt% of a flavouring; and 
4 to 30 wt% of the lipid-fiber powder; 
to obtain a bouillon powder; 
pressing the bouillon powder to a bouillon tablet; and 
packaging the bouillon tablet.  


A method for preparing a food product comprising the steps of:
forming a mixture comprising: 
a lipid composition comprising: a lipid comprising a solid fat content at 20°C;
a fiber having a rate of hydration between 15 to 500 cP/min, wherein the fiber comprises a water insoluble dietary fiber from a vegetable; and 
water;
drying the mixture to obtain a lipid-fiber powder, comprising:
40 to 78 wt% (dry weight percent of the mixture) of said lipid composition, comprising below 12 wt% of the lipid with a solid fat content at 20°C;
22 to 60 wt% (dry weight percent of the mixture) of said fiber; and
a water activity below 0.50 (in light of the pending Specification (as submitted), at pg. 5, after step f))
mixing by weight of the bouillon tablet, comprising:
30 to 80 wt% of a crystalline ingredient;
2 to 35 wt% of an amorphous ingredient;
0.5 to 20 wt% of a flavoring; and 
4 to 30 wt% of the lipid-fiber powder; 
to obtain a bouillon powder; 
pressing the bouillon powder to a bouillon tablet; 
packaging the bouillon tablet; and   
adding the bouillon tablet to a food.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, discussed in detail below, provides methods of making lipid-insoluble vegetable fiber powders, as claimed; and provides methods of making bouillon tablets by using the steps of: forming a lipid-fiber mixture; drying the lipid-fiber mixture to obtain a lipid-fiber powder; mixing to obtain a bouillon powder; pressing the bouillon powder into a bouillon tablet; and packaging the bouillon tablet.  However, the closest prior art, provided in the modified teaching above, does not provide that the combination of lipids and fiber is mixed into the bouillon powder, in the specifically claimed form of a lipid-fiber powder. 
Therefore, the prior art does not disclose, teach nor fairly suggest:
a process for production of a bouillon tablet, the process comprising: mixing by weight of the bouillon tablet, comprising: 4 to 30 wt% of the lipid-fiber powder, along with all the other limitations and ordered steps of claim 1; and 
a method for preparing a food product comprising the steps of: mixing by weight of the bouillon tablet, comprising: 4 to 30 wt% of the lipid-fiber powder, along with all the other limitations and ordered steps of claim 14.






Quayle Action
Quayle Action: This application is in condition for allowance except for the formal matters discussed in the 35 USC 112(b) rejection above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

As allowable subject matter has been indicated above, therefore applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Related Art
Kehlenbeck in view of view of Koriyama.
Kehlenbeck: WO2007085609A1 A bouillon and/or seasoning tablet containing cereal, vegetable and/or fruit fibers; published: 02-Aug-2007.

Koriyama: JPH07278586A Fat and oil powder and food using the same; published  24-Oct-1995.

Independent claim 1
Kehlenbeck teaches a process for production of a bouillon tablet (ti.).


Forming a lipid-fiber mixture 
Kehlenbeck teaches the bouillon tablet comprises a mixture comprising fat (i.e. lipid) and water insoluble fiber from vegetables (ab.) 

Kehlenbeck teaches the oil (i.e. lipid) has a solid fat content (SCF) of less than 5% at 20 °C (pg. 3, line 20+).

Kehlenbeck teaches the fiber comprising a water insoluble dietary fiber from a vegetable is prewet (pg. 2, ln. 13+) with water (pg. 6, ln. 12+).
	
Kekelembeck teaches the specifically claimed water insoluble fiber from corn vegetables, carrot, beetroot, and combinations thereof (pg. 4, ln. 1+), therefore it would have been obvious to expect it has similar properties, including: a rate of hydration between 15 to 500 cP/min, as claimed.

Kekelembeck does not discuss that the method of making the bouillon tablet comprises a step of forming a lipid-fiber mixture, prior to adding them to all the other ingredients.
Koriyama also teaches methods of preparing foods, comprising fats/oils (ti.) with water insoluble fiber from vegetables (ab.), and further provides steps of forming a lipid-fiber mixture (0029). 

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods using a combination of fat/oil with insoluble vegetable fiber, as Kekelembeck, to include the forming of a lipid/fiber mixture, as claimed, because Koriyama teaches that there are benefits from making a mixture of fat/oil and insoluble fiber, prior to its use in food, including: that the composition is stable to storage, having excellent heat stability and texture.

Koriyama, provides forming a mixture (0001) comprising mixing fat/oil with a water insoluble dietary fiber from a vegetable (0001), wherein the mixture is mixed with water to emulsify the lipids prior to spray drying it, to form a powder (6th para. on pg. 5).

Drying the lipid-fiber mixture to obtain a lipid-fiber powder 
Koriyama, provides a step of drying the mixture to obtain a lipid-fiber powder (6th para. on pg. 5).

Koriyama, provides the lipid-fiber powder, comprises:
a lipid composition, comprising 5 to 80 % fat and oil, which encompasses 40 to 78 wt% (dry weight percent of the mixture) of said lipid composition (6th para. on pg. 5), as claimed; and 

	Since the modified teaching provides a method of making a similar food powder by using similar method steps, it would be reasonable to expect that it would have similar properties, including wherein the lipid-fiber powder has a water activity of below 0.50, as disclosed.

Mixing to obtain a bouillon powder
Kehlenbeck teaches mixing all the ingredients to obtain a bouillon powder (ln. 15+ on pg. 3, and ln. 15+ on pg. 7).

Kehlenbeck teaches the bouillon powder which is pressed into a tablet/cube (top of pg. 2), comprises: 
open amounts of MSG, salt, sugar, and combinations thereof (ln. 24+ on pg. 6), which encompasses 30 to 80 wt% of a crystalline ingredient, as claimed;
zero to 5 wt% binders (ref. clm. 1), including: maltodextrin and dextrose syrup which is known to comprise glycose (ln. 20+ on pg. 5), which encompasses 2 to 35 wt% of an amorphous ingredient; and
open amounts of flavors (ref. clm. 1), which encompasses 0.5 to 20 wt% of a flavoring (flavors).



Kehlenbeck teaches the bouillon powder further comprises: 
from 0.5 to 15 wt% lipids, including: 0.5 to 10 wt% oil and/or zero to 5 wt% fat; and
between 0.5 to 8 wt% insoluble vegetable fiber (ref. clm. 1 and discussion above).
Such a teaching encompasses the use of 4 to 30 wt% of a lipid-fiber combination, as claimed.

The modified teaching does not provide that the combination of lipids and fiber is mixed into the bouillon powder, in the form of a lipid-fiber powder as claimed.

Pressing the bouillon powder into a bouillon tablet 
Kehlenbeck teaches the bouillon powder which is pressed into a tablet/cube (top of pg. 2), as claimed. 

Packaging the bouillon tablet
Kehlenbeck teaches the bouillon product is packaged (starting towar the bottom of pg. 4).




Dependent claims
As for claim 3, see the discussion above, wherein the vegetable is selected from the group consisting of carrot, beetroot and combinations thereof.  

As for claim 4, see the discussion above, wherein 2Appl. No. 16/758,249 the lipid is an oil, a fat, or a combination thereof.  

As for claim 5, Koriyama provides the lipid is selected from the group consisting of rapeseed oil, cotton seed oil, soy oil, olive oil, corn oil, sesame oil, and combinations thereof (5th full para. on pg. 3).  

As for claim 6, the drying process parameters are not taught, however, this is not viewed as novel, as the art is replete with drying temperatures of between 50 to 120°C to achieve a food powder.  

As for claim 7, see the discussion above, that notes the mixture is spray dried into a powder.

As for claim 8, see the discussion above wherein the fiber and the lipid are mixed first, and water is added for prior to the spray drying process (i.e. afterwards) which imparts further mixing.  


As for claim 9, see the discussion above wherein the crystalline ingredient is selected from the group consisting of salt, monosodium glutamate, and sugar.

As for claim 10, see the discussion above wherein the amorphous ingredients is selected from the group consisting of maltodextrin, glycose syrup, and combinations thereof.  

As for claim 11, it would be reasonable to expect that similar compositions have similar properties, including wherein the  bouillon powder has a flow-ability of at least 2.5 at 23°C; further such a property of a food tablet is not considered novel as the art provides how such a property is result effective.

As for claim 12, it would be reasonable to expect that similar compositions have similar properties, including wherein the bouillon tablet has a tablet hardness of at least 90N; further such a property of a food tablet is not considered novel as the art provides how such a property is result effective.

Conclusion
NOTE: All references cited in the related PCT were considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793